PER CURIAM.
The foregoing cases are similar to Sax Enterprises, Inc., v. Hotel Employees Union, Local No. 255 (A. F. L.), Fla., 80 So.2d 602. These cases were combined and heard together in the lower court. Application for temporary injunction was denied after evidence in each case. The reason for denial was that the “plaintiff has not made a sufficient showing for relief on the basis of the manner of the picketing and the method in which it is being conducted.” The court further found that “defendants not having filed answers or other pleadings to the complaint, the allegation or contention made by the plaintiff that the picketing is conducted for an unlawful or illegal purpose is not considered nor passed upon, but determination of this question is reversed until final hearing.”
On authority of Sax Enterprises, Inc., v. Hotel Employees Union, Local No. 255 (A. F. of L.), certiorari is granted as to that part of the Chancellor’s order in each of said causes which deferred ruling upon the question whether or not the picketing was being carried on for an unlawful purpose, and each of said causes is remanded to the Circuit Court with directions to enter a temporary restraining order therein.
It is so ordered.
DREW, C. J., and TERRELL, SE-BRING and HOBSON, JJ., concur.